Case 7:20-cv-05063-KMK Document 104 Filed 11/19/20 Page 1 of1
Case 7:20-cv-05063-KMK Document 103 Filed 11/12/20 Page 1 of 1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

LMREC IIT NOTE HOLDER, INC
Plaintiff, 20-cv-05063 (KME)(PED)
-against- PROPOSER-ORDER
FOR PAYMENT OF FEES
HUDSON EFT LLC, GUIDO SUBOTOVSKY, TO RECEIVER AND TO
SAMUEL GACCIONE, HUGO SUBOTOVSKY, COUNSEL FOR RECEIVER

WILLIAM CLARKE, NOBLE ELEVATOR
COMPANY, INC., SHAWN’S LAWN, INC., VSP
MECHANICAL, INC., GEBERTH ELECTRIC, INC.,
GAC BUILDERS LTD., BRIDGE MECHANICAL
CORPORATION, UPPER RESTORATION, INC.,
AND JOHN DOE #1 THROUGH JOHN DOE #10,

Defendants.

 

WHEREAS, pursuant to paragraph 4(y) of the Order Appointing Receiver dated August 21,
2020, Receiver Andrew L. Herz provided to Plaintiff the attached Invoice for services rendered for the
month of October, 2020 seeking an interim payment in the amount of $14,365.00, said payment having
been approved by Plaintiff in the attached writing on November 11, 2020 (Ex. A); and

WHEREAS, pursuant to the Order Appointing Kim Berg as Counsel to Receiver dated
September 9, 2020, Receiver Andrew L. Herz provided to Plaintiff the attached Invoice for counsel’s
services dated October 30, 2020 in the amount of $3045.80, which was approved by Plaintiff in the
attached writing dated November 3, 2020 (Ex. B); and

WHEREAS, Receiver now seeks Court approval of the interim payments described herein;

IT IS THEREFORE ORDERED that the interim disbursements to Receiver Andrew L. Herz in
the amount of $14,365.00 and to Counsel for Receiver Kim Berg in the amount of $3,045.80 are

hereby gpproyed by te Court.

 
    

 

 

KennethfM. Karas, US.DJ ,

November 14, Aoao

 

 

 

 

 
